


[andrea3577297-ex1011x1x1.jpg]

     

U.S. Small Business Administration
NOTE


SBA Loan # 51376072-08 SBA Loan Name ANDREA ELECTRONICS CORPORATION Date May 8,
2020 Loan Amount $142,775.00 Interest Rate 1.00% Borrower ANDREA ELECTRONICS
CORPORATION Operating Company N/A Lender HSBC Bank USA, National Association


1. PROMISE TO PAY:                 In return for the Loan, Borrower promises to
pay to the order of Lender the amount of   $142,775.00   , interest on the
unpaid principal balance, and all other amounts required by this Note.   2.
DEFINITIONS:   “Loan” means the loan evidenced by this Note.   “Loan Documents”
means the documents related to this loan signed by Borrower.   “SBA” means the
Small Business Administration, an Agency of the United States of America.

Page 1/6

--------------------------------------------------------------------------------




3. PAYMENT TERMS:                 Borrower must make all payments at the place
Lender designates. The payment terms for this Note are:  

The maturity date of this Note is two (2) years from the date of the
disbursement of the Loan to Borrower. All remaining principal, interest and
other amounts that remain due and owing under this Note shall be paid by
Borrower to Lender on the maturity date.

The interest rate is fixed at 1.00% per year. The interest rate may only be
changed in accordance with SOP 50 10. Interest shall accrue commencing on the
date of disbursement of the Loan to Borrower.

Commencing on the 180th day following the date of disbursement of the Loan to
Borrower, Borrower must pay eighteen level monthly principal and interest
payments in an amount equal to an amount to be determined by Lender in its sole
and absolute discretion based on the actual principal amount of the Loan, plus
any capitalized interest outstanding at the end of the six month deferment
period commencing on the date of funding, and taking into account any reductions
in the principal amount due to forgiveness of a portion of the Loan, if any.
Interest accrued during the six month deferment period will be capitalized as
principal and then amortized as set forth in the preceding sentence.

Interest shall be calculated on the basis of twelve (12) thirty (30) day months
and a three hundred sixty (360) day year.

Lender will apply each installment payment first to pay interest accrued to the
day Lender receives the payment, then to pay any late fees, then to bring
principal current.

Conditional Loan Forgiveness:
The Loan evidenced by this Note was made by Lender to Borrower under the
Paycheck Protection Program (15 U.S.C. § 636(a)(36)) enacted by Congress under
the Coronavirus Aid, Relief and Economic Security Act (the “Act”). The Act
(including the guidance issued by SBA and U.S. Department of the Treasury
related thereto) provides that all or a portion of this Loan may be forgiven
upon request from Borrower to Lender, provided the Loan proceeds are used in
accordance with the terms of the Act, Borrower is not in default under the Loan
or any of the Loan Documents, and Borrower has provided documentation to Lender
supporting such request for forgiveness that includes verifiable information on
Borrower’s use of the Loan proceeds, to Lender’s satisfaction, in its sole and
absolute discretion.

Loan Prepayment:
Notwithstanding any provision in this Note to the contrary:

Borrower may prepay this Note. Borrower may prepay 20 percent or less of the
unpaid principal balance at any time without notice. If Borrower prepays more
than 20 percent and the Loan has been sold on the secondary market, Borrower
must:


a.        Give Lender written notice;
b.        Pay all accrued interest; and
c.        If the prepayment is received less than 21 days from the date Lender
receives the notice, pay an amount equal to 21 days’ interest from the date
lender receives the notice, less any interest accrued during the 21 days and
paid under subparagraph b., above.

If Borrower does not prepay within 30 days from the date Lender receives the
notice, Borrower must give Lender a new notice.

Page 2/6

--------------------------------------------------------------------------------




4. DEFAULT:                   Borrower is in default under this Note if Borrower
does not make a payment when due under this Note, or if Borrower:   A. Fails to
do anything required by this Note and other Loan Documents;   B. Defaults on any
other loan with Lender;   C. Does not preserve, or account to Lender’s
satisfaction for, any of the Collateral or its proceeds;   D. Does not disclose,
or anyone acting on their behalf does not disclose, any material fact to Lender
or SBA;   E. Makes, or anyone acting on their behalf makes, a materially false
or misleading representation to Lender or SBA;   F. Defaults on any loan or
agreement with another creditor, if Lender believes the default may materially
affect Borrower’s ability to pay this Note;   G. Fails to pay any taxes when
due;   H. Becomes the subject of a proceeding under any bankruptcy or insolvency
law;   I. Has a receiver or liquidator appointed for any part of their business
or property;   J. Makes an assignment for the benefit of creditors;   K. Has any
adverse change in financial condition or business operation that Lender believes
may materially affect Borrower’s ability to pay this Note;   L. Reorganizes,
merges, consolidates, or otherwise changes ownership or business structure
without Lender’s prior written consent; or   M. Becomes the subject of a civil
or criminal action that Lender believes may materially affect Borrower’s ability
to pay this Note.               5. LENDER’S RIGHTS IF THERE IS A DEFAULT:    
Without notice or demand and without giving up any of its rights, Lender may:  
  A. Require immediate payment of all amounts owing under this Note;   B.
Collect all amounts owing from any Borrower;   C. File suit and obtain judgment;
  6. LENDER’S GENERAL POWERS:   Without notice and without Borrower’s consent,
Lender may:   A. Incur expenses to collect amounts due under this Note, enforce
the terms of this Note or any other Loan Document. Among other things, the
expenses may include payments for property taxes, prior liens, insurance,
appraisals, environmental remediation costs, and reasonable attorney’s fees and
costs. If Lender incurs such expenses, it may demand immediate repayment from
Borrower or add the expenses to the principal balance;   B. Release anyone
obligated to pay this Note;   7. WHEN FEDERAL LAW APPLIES:   When SBA is the
holder, this Note will be interpreted and enforced under federal law, including
SBA regulations. Lender or SBA may use state or local procedures for filing
papers, recording documents, giving notice, foreclosing liens, and other
purposes. By using such procedures, SBA does not waive any federal immunity from
state or local control, penalty, tax, or liability. As to this Note, Borrower
may not claim or assert against SBA any local or state law to deny any
obligation, defeat any claim of SBA, or preempt federal law.   8. SUCCESSORS AND
ASSIGNS:   Under this Note, Borrower includes its successor, and Lender includes
its successors and assigns.

Page 3/6

--------------------------------------------------------------------------------




9. GENERAL PROVISIONS:                               A. All individuals and
entities signing this Note are jointly and severally liable.   B. Borrower
waives all suretyship defenses.   C. Borrower must sign all documents necessary
at any time to comply with the Loan Documents and to enable Lender to acquire,
perfect, or maintain Lender’s liens on Collateral.   D. Lender may exercise any
of its rights separately or together, as many times and in any order it chooses.
     Lender may delay or forgo enforcing any of its rights without giving up any
of them.   E. Borrower may not use an oral statement of Lender or SBA to
contradict or alter the written terms of this Note.   F. If any part of this
Note is unenforceable, all other parts remain in effect. G. To the extent
allowed by law, Borrower waives all demands and notices in connection with this
Note, including presentment, demand, protest, and notice of dishonor. Borrower
also waives any defenses based upon any claim that Lender did not obtain any
guarantee;

Page 4/6

--------------------------------------------------------------------------------




10. STATE-SPECIFIC PROVISIONS:                  

A. Electronic Signatures. Borrower and Lender agree that the electronic
signature(s), whether digital or encrypted, of Borrower included in this Note,
if any, are intended to authenticate this writing and to have the same force and
effect as manual (“wet ink”) signatures. The term “electronic signature” means
any electronic sound, symbol, or process attached to or logically associated
with a record and executed and adopted by a party with the intent to sign such
record, including facsimile or electronic mail (e-mail) electronic signatures
pursuant to the New York Electronic Signatures and Records Act (N.Y. State Tech.
§§ 301-309) as amended from time to time. Without limiting the generality of the
foregoing, delivery of an executed counterpart’s signature page of this Note, by
facsimile, electronic mail in portable document format (.pdf) or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, has the same effect as physical delivery of the paper
(“wet ink”) document bearing original signature of this Note.          






Page 5/6

--------------------------------------------------------------------------------




11. BORROWER’S NAME(S) AND SIGNATURES(S):                   By signing below,
each individual or entity becomes obligated under this Note as Borrower.


Borrower:   ANDREA ELECTRONICS CORPORATION     By:      /s/ Corisa L. Guiffre
Name: Corisa L. Guiffre Authorized Signatory






Page 6/6

--------------------------------------------------------------------------------



[andrea3577297-ex1012x3x1.jpg]

LOAN AGREEMENT

THIS LOAN AGREEMENT (“Agreement”) is made on May 8, 2020, between ANDREA
ELECTRONICS CORPORATION (the “Borrower”) and HSBC BANK USA, NATIONAL ASSOCIATION
(“Bank”), a national banking association organized under the laws of the United
States of America identified in the SBA Approval issued by the U.S. Small
Business Administration (“SBA”) to Bank, SBA Loan Number 51376072-08
(“Authorization”).

SBA has authorized a guaranty of a loan from Bank to Borrower under the Paycheck
Protection Program (15 U.S.C. § 636(a)(36)) (the “Act”) in the original
principal amount of $142,775.00 (the “Loan”) under the terms set forth in the
Authorization.

The Borrower and the Bank hereby agree as follows, in consideration of the
promises set forth in this Agreement, and subject to the terms and conditions of
the Authorization and SBA’s Participating Lender Rules as defined in the
Guarantee Agreement between the Bank and the SBA:

1. Subject to the terms and conditions of this Agreement, Bank agrees to make
the Loan if Borrower complies with the following “Borrower Requirements”.
Borrower must:                                  

a. Provide Bank with all certifications, documents or other information Bank is
required by the Authorization to obtain from Borrower or any third party;
                                                 b. Execute a note and any other
documents required by Bank;   c. Complies with the terms and conditions of this
Agreement; and   d. Do everything necessary for Bank to comply with the terms
and conditions of the Loan.  

2. Borrower represents and warrants, as of the date hereof, that:
                                 

a. Borrower was in business as of February 15, 2020, and for any Borrower who is
not a natural person, had employees for which Borrower paid salaries, wages, or
the equivalent and for which Borrower paid payroll taxes;
                                                 b. Borrower has reviewed the
Act and represents, warrants and certifies to Bank that Borrower is an eligible
applicant under the Act and the guidance promulgated by SBA and U.S. Department
of Treasury related thereto;   c. The information provided in the application
for the Loan and the information provided in all supporting documents and forms
is true and accurate. If Borrower submitted a scanned, signed copy then Borrower
is deemed by the execution of this document to have re-executed its application
electronically within the guidelines set forth by the SBA for electronic
signatures. Borrower acknowledges that knowingly making a false statement to
obtain a guaranteed loan from SBA is punishable under 18 USC 1001 and 3571 by
imprisonment of not more than five years and/or a fine of up to $250,000; under
15 USC 645 by imprisonment of not more than two years and/or a fine of not more
than $5,000; and, if submitted to a Federally insured institution, under 18 USC
1014 by imprisonment of not more than thirty years and/or a fine of not more
than $1,000,000;

Page 1 of 6

--------------------------------------------------------------------------------




d. The amount of the Loan was calculated using tax documentation and other
supporting documentation provided by Borrower to Bank. Borrower hereby
represents and warrants that any and all tax documents are identical to those
submitted by Borrower to the IRS and that the information contained in any
supporting documentation submitted to Bank is true, correct and complete;
                                                 e. Borrower shall use the Loan
only for payroll costs, interest on mortgages, rent, and utilities and Borrower
shall use account no. 944817840 to facilitate application of the Loan towards
the approved costs; and   f. Borrower has suffered an adverse impact to its
business as a result of the COVID-19 pandemic and intends to use the proceeds of
the Loan to retain employees and maintain its payroll.   g. The execution,
delivery and performance of this Agreement, the U.S. Small Business
Administration Note evidencing the Loan, and all other documents have been duly
authorized by all necessary corporate action and each represents a legal, valid
and binding obligation of Borrower and is fully enforceable according to its
terms, except as limited by laws relating to the enforcement of creditors’
rights.  

3. Borrower hereby acknowledges and agrees to the following:                
                 

a. Any forgiveness of the Loan amount, in full or in part, is contingent on
Borrower using the Loan only for the purposes identified in this Agreement and
in accordance with the rules and guidelines set forth in the Act;
                                                 b. Any request made by Borrower
to Bank for forgiveness of the Loan, in full or in part, shall include
documentation verifying the use of Loan proceeds towards permitted uses under
the Act, satisfactory to Bank it its sole discretion;   c. Any and all
information and supporting documentation provided by Borrower to Bank is and
shall be true, accurate and complete in all respects;   d. Bank is entitled to,
and shall, rely on documentation, certifications and attestations of the
Borrower in connection with the determination of Borrower’s eligibility for the
Loan, the Loan amount and the amount of the Loan eligible for forgiveness.  

4. The Borrower hereby agrees to the following additional covenants:
                                 

a. None of the Borrower, any of its subsidiaries, or any director, officer,
employee, agent, or affiliate of the Borrower or any of its subsidiaries, is a
Person that is, or is owned or controlled by Persons that are: (i) the target of
any sanctions administered or enforced by the U.S. Department of the Treasury’s
Office of Foreign Assets Control, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, the Hong
Kong Monetary Authority or other relevant sanctions authority (collectively,
“Sanctions”) or (ii) located, organized or resident in a country or territory
that is the target of Sanctions, including, currently, the Crimea Region, Cuba,
Iran, North Korea and Syria. Furthermore, the Borrower and its subsidiaries are
in compliance, in all material respects, with all applicable anti-money
laundering rules and regulations.                                               
  b. None of the Borrower, not to the knowledge of the Borrower, any director,
officer, agent, employee, affiliate or other Person acting on behalf of the
Borrower or any of its subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such Persons of any
applicable anti-bribery law, including, but not limited to, the United Kingdom
Bribery Act 2010 (the “UK Bribery Act”) and the U.S. Foreign Corrupt Practices
Act of 1977 (the “FCPA”). Furthermore, the Borrower and, to the knowledge of the
Borrower, its affiliates have conducted their businesses in compliance with the
UK Bribery Act, the FCPA and similar laws, rules or regulations and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

Page 2 of 6

--------------------------------------------------------------------------------




c. No portion of any loan is to be used (i) for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. 221 and 224 (ii) for primarily personal, family or household purposes
(iii) to fund, directly or indirectly, any activity or business of or with any
Person, or in any country or territory, that, at the time of such funding, is
the target of Sanctions or in any other manner that would result in a violation
of Sanctions by any Person or (iv) to make any payment, directly or indirectly,
that could constitute a violation of any anti-bribery laws.
                                                 d. Borrower will furnish to
Bank from time to time, such financial data and information about Borrower as
Bank may reasonably request, including, without limitation, information
regarding the use of proceeds of the Loan.   e. The Borrower will maintain its
existence in good standing and comply with all laws and regulations of the
United States and of any state or states thereof and of any political
subdivision thereof, and of any governmental authority which may be applicable
to it or to its business; provided that this covenant shall not apply to any
tax, assessment or charge which is being contested in good faith and with
respect to which reserves have been established and are being maintained.   f.
Borrower will promptly pay all real and personal property taxes, assessments and
charges and all franchise, income, unemployment, retirement benefits,
withholding, sales and other taxes assessed against it or payable by it before
delinquent; provided that this covenant shall not apply to any tax assessment or
charge which is being contested in good faith and with respect to which reserves
have been established and are being maintained.  

5. The terms and conditions of this Agreement:                                  

a. Are binding on Borrower and its successors and assigns; and
                                                 b. Will remain in effect after
the closing of the Loan.  

6. Failure to abide by any of the terms of this Agreement will constitute an
event of default under the note and other loan documents.                
                  7. If Borrower defaults on the Loan and the SBA suffers a
loss, the name of the Borrower will be referred for listing in the CAIVRS
database, which may affect their eligibility for further financial assistance.  
8. The Borrower shall indemnify, defend and hold the Bank and any Bank Affiliate
and their directors, officers, employees, agents and attorneys (each an
“Indemnitee”) harmless of and from any claim brought or threatened against any
Indemnitee by the Borrower, any guarantor or endorser of its obligations, or any
other person (as well as from reasonable attorneys’ fees and expenses in
connection therewith) on account of the Bank’s relationship with the Borrower,
or any guarantor or endorser of the obligations (each of which may be defended,
compromised, settled or pursued by the Bank with counsel of the Bank’s election,
but at the expense of the Borrower), except for any claim arising out of the
gross negligence or willful misconduct of the Bank. The within indemnification
shall survive payment of the obligations, and/or any termination, release or
discharge executed by the Bank in favor of the Borrower.

Page 3 of 6

--------------------------------------------------------------------------------




  9. Notices. Any notices under or pursuant to this Agreement shall be deemed
duly received and effective if delivered in hand to any officer or agent of the
Borrower or Bank, or if mailed by registered or certified mail, return receipt
requested, or by nationally recognized overnight courier, addressed to the
Borrower or Bank at the address set forth in this Agreement or as any party may
from time to time designate by written notice to the other party.
                                    10. Governing Law. This Agreement shall be
governed by the laws of the State of New York without giving effect to the
conflicts of laws principles thereof.       11. Taxes. Any and all payments made
to the Bank pursuant to a note, this Agreement or any of the other Loan
Documents shall be made free and clear of, and without deductions or
withholdings for, or on account of, any present or future taxes, duties, levies,
imposts, charges, compulsory loans, assessments, or other deductions or
withholdings whatsoever, and all liabilities with respect thereto (other than
franchise taxes and taxes imposed on or measured by the Bank’s net income,
receipts, capital or net worth), imposed at any time by any authority having
power to tax in any jurisdiction worldwide (such deductions or withholdings
being hereinafter referred to as “Taxes”) unless the deduction or withholding of
such Taxes is required by any applicable law. If any Taxes are required by
applicable law to be deducted or withheld from any payment hereunder, the
Borrower shall (i) increase the amount payable as is necessary so that, after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional amounts payable under this paragraph), the
Bank shall receive an amount equal to the amount it would have received had no
deductions or withholdings been made, (ii) the Borrower shall make such
deductions or withholdings, and (iii) the Borrower shall pay the full amount
deducted or withheld to the relevant taxation authority or other authority in
accordance with applicable law. Within 30 days after the date of payment of any
taxes or other amounts deducted or withheld, the Borrower shall furnish the Bank
with an official receipt (or certified copy thereof) or other documentation
reasonably acceptable to the Bank evidencing such payment. Further, the Borrower
shall indemnify the Bank from and against any and all Taxes (irrespective of
when imposed) and any liability, including, without limitation, any related
interest, penalties and expenses, that may become payable by the Bank as a
consequence of the Borrower’s failure to perform any of its obligations under
this Section, whether or not such Taxes or liability were correctly or legally
asserted. Payment pursuant to this indemnification shall be made upon written
demand therefor. The Borrower shall pay (or if appropriate, reimburse the Bank
for) any stamp, documentary or similar taxes or any other excise, intangible or
property taxes, charges or similar levies (and any interest or penalty relating
thereto) imposed at any time which arise from, or otherwise with respect to, any
payment made under a Note or from execution, delivery or registration of a Note,
this Agreement or any of the other Loan Documents.       12. USA Patriot Act and
Beneficial Ownership Regulation. The Bank is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) and the requirements of 31 C.F.R. Sec. 1010.230 (the
“Beneficial Ownership Regulation”) and hereby notifies Borrower that pursuant to
the requirements of the Patriot Act and the Beneficial Ownership Regulation, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name, address and beneficial ownership
of the Borrower and other information and applicable certifications that will
allow the Bank to identify the Borrower in accordance with the requirements of
the Patriot Act and the Beneficial Ownership Regulation. Promptly following any
request therefor, Borrower will provide information, documentation and
certifications reasonably requested by the Bank for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act (as hereinafter defined) and the
Beneficial Ownership Regulation (as hereinafter defined). Any information,
documentation or certification provided by the Borrower as required by the
Patriot Act (as hereinafter defined), the Beneficial Ownership Regulation (as
hereinafter defined) or any other anti-money laundering rules and regulations is
true and correct in all respects.

Page 4 of 6

--------------------------------------------------------------------------------




  13. Jurisdiction and Venue. Borrower irrevocably submits to the nonexclusive
jurisdiction of any Federal or state court sitting in New York, over any suit,
action or proceeding arising out of or relating to this Agreement. Borrower
irrevocably waives, to the fullest extent it may effectively do so under
applicable law, any objection it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that the same has been brought in an inconvenient forum. Borrower hereby
consents to any and all process which may be served in any such suit, action or
proceeding, (i) by mailing a copy thereof by registered and certified mail,
postage prepaid, return receipt requested, to the Borrower’s address shown in
this Agreement or as notified to the Bank and (ii) by serving the same upon the
Borrower in any other manner otherwise permitted by law, and agrees that such
service shall in every respect be deemed effective service upon Borrower.
                                    14.

JURY WAIVER. THE BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A) WAIVE
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION
WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY AND
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE, OR HAS NOT BEEN, WAIVED. THE BORROWER CERTIFIES THAT NEITHER THE BANK NOR
ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.

      15.

Electronic Signatures. Each party agrees that the electronic signatures, whether
digital or encrypted, of the parties included in this Agreement, if any, are
intended to authenticate this writing and to have the same force and effect as
manual signatures. The term “electronic signature” means any electronic sound,
symbol, or process attached to or logically associated with a record and
executed and adopted by a party with the intent to sign such record, including
facsimile or email electronic signatures. Without limiting the generality of the
foregoing, delivery of an executed counterpart’s signature page of this
Agreement, by facsimile, electronic mail in portable document format (.pdf) or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, has the same effect as delivery of an
executed original of this Agreement.

      16.

Further Assurances. Borrower will from time to time execute and deliver to Bank
such documents, and take or cause to be taken, all such other or further action,
as Bank may request in order to effect and confirm or vest more securely in Bank
all rights contemplated by this Agreement and the other loan documents
(including, without limitation, to correct clerical errors), to demonstrate that
Borrower was properly authorized to enter into the Loan pursuant to its
governing loan documents, or to comply with applicable statute or law.

[SIGNATURE PAGE FOLLOWS]

Page 5 of 6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has signed this Agreement effective as of the date
first written above.

BORROWER:     ANDREA ELECTRONICS CORPORATION                    By:      /s/
Corisa L. Guiffre                           Name: Corisa L. Guiffre Authorized
Signatory

Page 6 of 6

--------------------------------------------------------------------------------



CERTIFICATE

Date: May 8, 2020

I hereby certify that I am a duly elected and acting authorized signatory (the
“Authorized Signatory”) of ANDREA ELECTRONICS CORPORATION, a New York
corporation (the “Borrower”), and that, as such, I am duly authorized to execute
and deliver this Certificate on behalf of the Borrower. I hereby further certify
on behalf of the Borrower, pursuant to that certain U.S. Small Business
Administration Note and Loan Agreement, dated as of the date hereof (the “Loan
Documents”) by and among the Borrower and HSBC BANK USA, NATIONAL ASSOCIATION, a
national banking association organized under the laws of the United States of
America (the “Bank”) that:

1. On or prior to the date hereof, Borrower has delivered to the Bank a true,
correct and complete copy of the certificate of incorporation, certificate of
formation, certificate of partnership or other similar formation document of the
Borrower, together with all amendments thereto (the “Charter”) which Charter is
in full force and effect as of the date hereof.

2. On or prior to the date hereof, Borrower has delivered to the Bank a true,
correct and complete copy of the bylaws, operating agreement, partnership
agreement or similar governing document of the Borrower, together with all
amendments thereto (the “Governing Document”), which Governing Document is in
full force and effect on the date hereof.

3. I hereby certify that at a meeting of the Board of Directors, members,
manager(s), partners or appropriate governing persons of the Borrower
(“Governing Body”) duly called and held in accordance with the Governing
Document, or through other duly authorized action in lieu of a meeting in
accordance with the Governing Document, the Governing Body has previously
adopted in accordance with the provisions of the Charter and Governing
Documents, certain resolutions (the “Standing Resolutions”) which authorize the
individual or individuals identified therein (each, individually and
collectively, the “Authorized Individual”), on behalf of the Borrower to, among
other things, borrow money or obtain credit from the Bank. The Standing
Resolutions authorize the execution and delivery of the Loan Documents along
with any related agreements, have not been rescinded, amended or otherwise
modified since the date of their adoption and are in full force and effect on
the date hereof.

4. The Authorized Signatory is an Authorized Individual under the Standing
Resolutions, is a duly elected, qualified and acting officer, member, manager or
general partner of the Borrower holding the office or offices set forth in such
resolutions and Governing Documents, and the Authorized Signatory is authorized
to execute and deliver on behalf of the Borrower, the Loan Documents and each of
the other instruments, agreements, documents and certificates executed or
delivered by the Borrower in connection therewith.

5. The Borrower is in good standing under the laws of the jurisdiction of its
incorporation or formation.

The parties agree and consent to the use of electronic signatures solely for the
purposes of executing this Certificate or any related transactional document
(including any amendments thereto). Such electronic signature shall be deemed to
have the same full and binding effect as a handwritten signature. The Bank is
entitled to rely on this certificate in making any credit accommodation
available to the Borrower.

[Remainder of page intentionally blank]

Page 1 of 2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Company as of the day and year first above written.

COMPANY:       ANDREA ELECTRONICS CORPORATION            By:   /s/ Corisa L.
Guiffre                              Name: Corisa L. Guiffre Authorized
Signatory

Page 2 of 2

--------------------------------------------------------------------------------